Citation Nr: 1607318	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected sinus disability, status post septoplasty.

2.  Entitlement to an initial compensable evaluation for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970 and from April 1975 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The March 2012 rating decision granted entitlement to service connection for a sinus disability and allergic rhinitis and assigned 0 percent (noncompensable) ratings effective May 26, 2010.  A notice of disagreement with the assigned disability ratings was received in April 2012, a statement of the case was issued in June 2014, and a substantive appeal was received in July 2014.

In July 2013, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia RO.  A transcript of this hearing was prepared and associated with the claims file.

In September 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to higher initial ratings for a sinus disability, status post septoplasty, and allergic rhinitis.  Each of these disabilities has been assigned a noncompensable rating effective May 26, 2010.

At his September 2015 Board hearing, the Veteran testified that he experiences at least five incapacitating episodes of sinusitis per year.  He also testified, however, as to his belief that he has not received a compensable disability rating for this disability because he no longer seeks medical treatment for these episodes, as he has been notified that nothing can be done for him.  The Veteran also described the daily regimen of medication that he takes to attempt to control his symptoms, and he and his spouse described the measures they take when he has a flare-up.  

At the Board hearing, the Veteran's accredited representative noted that the VA examination reports of record appear to be inadequate, in part because the "doctors have stated that at present at the time of the examination he did not show signs of any type of sinusitis."  The representative also noted that the VA examiner did not note, or ask the Veteran, whether he had incapacitating episodes.  The representative also noted that a CAT scan was conducted in 2011 that did not show sinusitis.  
 
The Board has reviewed the VA examination reports of record and has observed the same deficiencies in those reports that were described at the Board hearing.  Specifically, the Board notes that the November 2011 and April 2013 examination reports of record are not relevant to evaluating sinusitis or allergic rhinitis.  Rather, these examinations appear to have been conducted with the purpose of determining the nature and severity of any current respiratory disability that the Veteran may have.  Such inquiries are not relevant to the issues at hand, and the findings that are presented in the resulting examination reports do not aid VA in assigning a correct disability rating to the Veteran's sinus disability or allergic rhinitis.  

Furthermore, the June 2013 VA examination report is inadequate for rating purposes in that it declines to offer information concerning "the number of incapacitating sinus infections per year" because "the CT scan suggests that he does not have a history of chronic sinusitis."  Regardless of the accuracy of this assertion, the Board notes that it must evaluate the severity of the Veteran's pertinent symptoms, including headaches, pain, purulent discharge, and crusting, regardless of whether they are attributed to a sinusitis diagnosis.  The Board therefore finds it appropriate to remand this claim in order to schedule the Veteran for a VA examination that will obtain the requested information.

One of the April 2013 VA examination reports is noted to be a "Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire."  While it does include inquiries that are relevant to evaluating the Veteran pursuant to the pertinent rating criteria, these relevant sections have not been filled out.  Therefore, the Board has no examination that actually provides information that is relevant to rating the Veteran's sinus disability and allergic rhinitis.  

It does not appear that scheduling the Veteran for a new VA examination will be fruitless, as the remand instruction, below, will specifically direct that the VA examiner use the appropriate examination questionnaire and will direct that the examiner obtain the indicated information for the entire period of this appeal.  That is, information going back to May 2010 will be obtained during this examination.  

While this case is on remand, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his allergic rhinitis and sinus disability.  In addition to any other examinations that are warranted, the examination must include a "Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire."  All pertinent sections of this examination report must be completed.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all symptomatology related to each disability.

With respect to the allergic rhinitis, the examiner should determine whether the disability is manifested by polyps.  The examiner should also indicate the degree of obstruction of the nasal passage on both sides.  

With respect to the sinus disability, the examiner should obtain from the Veteran information concerning: 

(a) The number of incapacitating episodes of pertinent symptomatology per year requiring prolonged (four to six weeks) antibiotic treatment.  (An incapacitating episode of sinusitis is an episode that requires bed rest and treatment by a physician.)

(b) The number of non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

(c) Whether the Veteran has near constant disability characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

(d)  Whether the Veteran has had radical surgery with chronic osteomyelitis.

This information must be obtained for each year going back to May 2010.  This information must also be obtained regardless of whether sinusitis is detected on examination.

A rationale for any opinion expressed should be provided.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




